Title: From George Washington to Colonel Elisha Sheldon, 18 April 1780
From: Washington, George
To: Sheldon, Elisha


          
            Sir
            Head Quarters Morris Town 18th April 1780
          
          I have recd your favr of the 13th—The low state of the military Chest will not allow of a further sum on account of recruiting just now, for which reason your Officers must suspend that Business for the present. The Bounty to the Officer is 20 dollars for each new recruit and 10 dollars for each reinlisted Man—You may offer Pardons to any of those who have deserted from you, who will return voluntarily in a limited time.
          Inclosed you have a letter to Mr Chever Commy of Military Stores at Springfeild to deliver you the necessary quantity of such Arms and Accoutrements proper for the Cavalry, as he may have in the Magazine—Mr Hubbard has had directions to provide any other Articles which may be wanting. I must again repeat my former request that you will draw no more than you find absolutely necessary to equip the Regt—You have also a letter to Mr Bull the Dy Cloathier at Springfeild directing him to stop the new Cloathing for your Regt at that place and deliver it out to your Regimental Cloathier as it is wanted. I have done this in consequence of a letter from Major Tallmadge of the 12th Inst.
          The situation of Major Bulls family rendering it inconvenient for him to proceed and join the 1st Regt of Cavalry, he is till further orders to join and do duty in the 4th. I am Sir Yr most obt Servt.
        